Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS of 5/22/19 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14, the use of the term “otherwise” renders the claim indefinite because it is not clear what this term is requiring.
Claim 16, line 3, “in term of drive” is indefinite because it is not clear what the terms of the drive is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-12, 14, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE 20 2005 008222 D1 (cited in IDS).
DE 20 2005 008222 D1 shows the following:
1.     A linear unit for a flap arrangement (Abstract) with a flap which is adjustable between an open position and a closed position, wherein the linear unit has two drive connections which are coupled to each other via a gearing and are adjustable relative to each other along a geometrical linear axis, (ends of actuator are fixed and drive a flap) wherein the linear unit has a helical 
2.     The linear unit according to Claim 1, wherein in that the second spring element is arranged within the first spring element.  (Springs meet and are supported at 8)
3.     The linear Linear unit according to Claim 1, wherein characterized in that the helical spring arrangement pushes the two drive connections apart, and/or wherein the two spring elements are each configured as helical compression springs.  (Springs are both in compression and are helical)
4.     The linear Linear unit according to claim 1, wherein in that the gearing has a spindle/spindle-nut gearing.  (Screw and nut drive 36)
5.     The linear unit according to Claim 1, wherein the linear unit has a motorized drive for producing drive movements along the linear axis, and in that wherein, when the linear unit is fitted, the flap arrangement is adjustable in a motorized manner by means of the linear unit.  (80 drives the actuator)
9.     The linear unit according to Claim 1, wherein in that, in the fitted state, the second spring element is shorter than the first spring element. (Springs are different lengths)
10.     The linear unit according to Claim 1, wherein in that the linear unit has a receiving surface for receiving the spring arrangement, and wherein the supporting portion is secured by axial clamping between the first spring element and the receiving surface. (8 supports and bears against the springs)

12.     The linear unit according to Claim 1, wherein the winding pitch of the supporting portion  is lower than the winding pitch of the second spring element.  (The pitch of the springs is different)
14.     The linear unit according to Claim 1, wherein the central winding diameter of the supporting winding of the second spring element is greater than the outer winding diameter of the second spring element otherwise, wherein the inner winding diameter of the supporting winding of the second spring element is greater than the outer winding diameter of the second spring element otherwise.  (Springs are coaxial and fit inside one another)
16.     A flap arrangement with a flap which is adjustable between an open position and a closed position, and with a linear unit according to Claim 1 which is coupled to the flap in terms of drive.  (Actuator [Figure 3] drive the flap [Abstract])
17.     The linear unit according to Claim 4, wherein the spindle/spindle-nut gearing is arranged within the first spring element. (the screw and nut are contained within the first spring and partially within the second spring)
19.     The linear unit according to Claim 11, wherein the supporting winding has a helical or spiral or circular-section profile.  (where the springs meet 8, they are circular and spiral)


Allowable Subject Matter
Claims 6-8, 13, 15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/               Primary Examiner, Art Unit 3658